Citation Nr: 1220208	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pes planus, to include whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 17, 1976, to July 27, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which it was determined that new and material evidence had been received by VA with which to reopen a previously denied claim for service connection for pes planus, but service connection was not warranted on the basis of that reopened claim.  

The Veteran previously had requested a videoconference hearing before the Board and that proceeding occurred in April 2012, a transcript of which is of record.  Thereafter, additional documentary evidence was received by VA in May 2012, albeit without a written waiver for its initial consideration by the RO.  Further action to ensure RO consideration of that evidence is unnecessary, given the Board's wholly favorable action herein regarding the Veteran's claim to reopen for service connection for pes planus.  


FINDINGS OF FACT

1.  Service connection for pes planus was denied most recently by the RO through its rating decision of June 1981; following notice of the actions taken and appellate rights, no timely appeal of that denial was initiated.  

2.  Since entry of that June 1981 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for pes planus.  

3.  The record denotes the existence of mild pes planus at service entrance and severe pes planus at service separation; current disablement involving bilateral pes planus is shown and the record is supportive of inservice aggravation of the preexisting pes planus.  


CONCLUSIONS OF LAW

1.  The RO's decision of June 1981, denying service connection for pes planus, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (West 2002).  

2.  New and material evidence has been received by VA since entry of the June 1981 decision to reopen the previously denied claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Preexisting bilateral pes planus was aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matters herein addressed on their merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains. Id. (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In connection with the Veteran's original claim filed in May 1981, the RO denied service connection for pes planus through its rating decision of June 1981, noting that his pes planus was identified at enlistment and inferring that it was not aggravated by service.  Notice of the denial and appellate rights was provided to the Veteran by the RO's correspondence of June 1981, and inasmuch as no timely appeal was initiated, the June 1981 action was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the questions now presented for review are whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim for pes planus, and, if so, whether service connection is warranted.  The former ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, that analysis is unnecessary based on testimony of the Veteran at his recent hearing in which he offered sworn testimony that he had experienced no symptoms of pes planus prior to service entrance, but there was a significant progression in his symptoms while on active duty and, so much so, that he was advised by medical personnel to undergo corrective foot surgery.  He further reported that he refused the recommended surgery and was discharged due to that refusal.  

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to potential service aggravation of his preexisting pes planus, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection, have been met.  The previously denied claim is therefore reopened.  38 U.S.C.A. § 5108.  

Turing to the merits of the reopened claim, the existence of pes planus, otherwise referred to as flat feet, was clinically noted on the occasion of an enlistment medical examination in March 1976.  To that extent, no presumption of soundness at service entrance with respect to the Veteran's pes planus is raised in this instance. 

At the time of the above-referenced service entrance medical evaluation, the Veteran's noted pes planus, though bilateral in nature, was found by the service department examiner to be only mild in degree and otherwise not indicative of a disqualifying physical defect.  During his participation in basic training, the Veteran sought medical assistance on multiple occasions for complaints of painful feet, with clinical examination in July 1976 disclosing severe bilateral pes planus.  A Medical Board was subsequently convened with its examination leading to entry of a diagnosis of severe pes planus and its determination that the Veteran's pes planus preexisted service and was not aggravated thereby.  

After service, a variety of foot problems were treated by VA, beginning in 1981, when there was noted to be callus formations, hammertoe deformity, and helomas.  


Other foot-related treatment from the late 1990s and continuing thereafter is indicated.  

The record reflects that the Veteran was afforded a VA foot examination in November 2008, albeit without providing the Veteran's VA claims folder to the examiner for review.  At that time, the Veteran reported that during basic training his feet began to blister and he presented to sick call on several occasions for treatment and was returned to duty.  Clinical findings yielded a diagnosis of bilateral pes planus.  No opinion as to service incurrence or aggravation was furnished.  

At his April 2012 hearing, the Veteran testified that he had experienced no problems with pes planus prior to service, and that the disorder became symptomatic while he was undergoing basic training.  Extensive marching was noted to result in extensive blistering, swelling, pain, and soreness.  The Veteran indicated that he was offered a surgical procedure in which his foot bones would be broken and arch created, but refused it.  

In all, the inservice progression of the Veteran's preexisting pes planus from that of mild to marked is indicative of an increase in severity beyond expected normal progression of such disorder.  That progression is confirmed by postservice medical data to have been permanent.  There is at least some evidence contraindicating entitlement, chief among which is the Medical Board's determination in service that aggravation had not occurred; however, the change from mild to severe in short order cannot be ignored and with resolution of reasonable doubt in the Veteran's favor, the Board determines that the Veteran's preexisting bilateral pes planus was aggravated by service and, as such, a grant of service connection therefor is in order.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. § 3.306.  


                                                                               (Continued on next page) 


ORDER

New and material evidence has been received by VA with which to reopen a previously denied claim for service connection for pes planus.  

Service connection for bilateral pes planus, based on a reopened claim therefor, is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


